 

Exhibit 10

 

AMENDMENT NO. 1

TO

SHARED SERVICES AGREEMENT

(Holiday Companies / Gander Mountain Company)

 

This AMENDMENT NO. 1 TO SHARED SERVICES AGREEMENT (this “Amendment No. 1”) is
entered into as of March 17, 2005 by and between HOLIDAY COMPANIES, a Minnesota
corporation (“Holiday”), and GANDER MOUNTAIN COMPANY, a Minnesota corporation
(“Gander Mountain”).

 

RECITALS

 

A.            Holiday and Gander Mountain previously entered in a Shared
Services Agreement dated as of February 2, 2004 (the “Original Agreement”)
pursuant to which Holiday agreed to provide certain services to Gander Mountain.

 

B.            Holiday and Gander Mountain now desire to amend the Original
Agreement in order to reduce the types of services provided to Gander Mountain
by Holiday thereunder.

 

C.            Pursuant to Section 6.12 of the Original Agreement, the Original
Agreement may be amended by a written agreement executed by both parties
thereto.

 

AGREEMENTS

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Holiday and Gander Mountain, for themselves,
their successors and assigns, hereby agree as follows:

 

Section 1.  Schedule I to the Original Agreement is hereby amended and restated
in its entirety to read as set forth in Schedule I to this Amendment No. 1.

 

Section 2.  Except as amended as set forth above, the Original Agreement shall
continue in full force and effect and is hereby reaffirmed by the parties
thereto.

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be signed by
their duly authorized representatives.

 

 

HOLIDAY COMPANIES

GANDER MOUNTAIN COMPANY

 

 

By:

/s/ Ronald A. Erickson

 

By:

/s/ Mark R. Baker 

 

 

Ronald A. Erickson, CEO

 

Mark R. Baker, CEO & President

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO AMENDMENT NO. 1

TO SHARED SERVICES AGREEMENT

 

Services

 

•                                            Transition legal services as
requested by Gander Mountain comparable to services provided to Gander Mountain
by Holiday’s in-house legal department prior to March 17, 2005 and continuing
assistance on specific legal matters as requested by Gander Mountain.

 

No monthly fee.

 

•                                            Transition credit card processing
services comparable to services provided to Gander Mountain by Holiday prior to
March 17, 2005 except that Gander Mountain will use its own frame relay
connections, or equivalent, to access the Stratus Computer.

 

Fee determined through actual number of credit card transactions billed at $0.02
per transaction.

 

•                                            Transition telecommunications
application services comparable to services provided to Gander Mountain by
Holiday prior to March 17, 2005.

 

No monthly fee.  Pass-Through Billing amount related to expenses incurred by
Holiday for telecommunications.

 

•                                            Flight services comparable to
services provided to Gander Mountain by Holiday prior to March 17, 2005.

 

Fee determined through Actual-Use Billing.

 

--------------------------------------------------------------------------------